Citation Nr: 1223419	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 18, 2007 for a grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted the Veteran's claim of entitlement to service connection for prostate cancer, and assigned a 100 percent evaluation, effective May 18, 2007.

The Veteran requested a Board hearing by videoconference.  That hearing was scheduled in March 2011, and he was so notified in February 2011.  The Veteran did not report for this hearing and he provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  See  38 C.F.R. §§ 20.702(d); 20.704(d) (2011).


FINDING OF FACT

The Veteran's claim of entitlement to service connection for prostate cancer was received by VA on May 18, 2007.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to May 18, 2007 for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

While the Veteran was not provided with specific VCAA notice, he was generally informed how effective dates are assigned in June 2007.  With regard to the duties to notify and assist, VA is not required to provide assistance to a claimant if, as in this case, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A.  The Veteran's claim of an earlier effective date cannot be granted as a matter of law.  Therefore, no further duty to notify and assist is required by VA.

Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.       38 C.F.R. § 3.1 (2011). 

Here, VA received the Veteran's claim of entitlement to service connection for prostate cancer on May 18, 2007.  The Veteran argues that since his prostate cancer was diagnosed earlier than May 2007, he is entitled to an effective date prior to the date of his claim.  Although the record reflects that the Veteran's prostate cancer was diagnosed after an October 2006 biopsy, his claim of entitlement to service connection for prostate cancer was not received by VA until May 18, 2007.  Being the later of the two dates, May 18, 2007 is the effective date for his claim.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran has not argued that he submitted a formal or informal claim of entitlement to service connection at any time prior to May 18, 2007.

In light of the foregoing, the Veteran's claim of entitlement to an effective date prior to May 18, 2007, for the grant of service connection for prostate cancer is not warranted.


ORDER

Entitlement to an effective date prior to May 18, 2007, for a grant of service connection for prostate cancer, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


